ARNOLD, J.,
delivered the opinion of the court.
Section 1831 of the code settles the question of jurisdiction. However it may be on general principles, that section of the code declares that chancery courts shall have jurisdiction of suits to restrain the collection of taxes levied or attempted to be collected without authority of law.
It appears from the face of the act approved March 16, 1886, Acts of 1886, 100, and more fully from the enrolled bill on file in the office of the secretary of State, that it was intended by the act to impose a tax on the licenses or privileges granted under the laws of the State to persons engaged in retailing liquor or other occupations. The purpose manifested by the act was not to regulate the traffic in liquor, but to obtain revenue from the licenses or privileges of those who were thereby authorized to sell it. It was not a violation of article viii, § 6, of the constitution, or of the amendment thereto, for the legislature to do this. Such licenses are franchises of pecuniary value and subject to taxation. Coulson v. Harris, 43 Miss. 728 ; Ould & Carrington v. The City of Richmond, 23 Grat. 464. It is money received for licenses granted *217under the laws of the State for the sale of liquors or keeping of dram-shops which the constitution devotes to the support of free schools, but money derived from a tax on such licenses or privileges is not money received for the licenses or privileges.

Affirmed.